DETAILED ACTION

This action is in response to the amendment 07.15.2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 39 - 41 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2014/0355321; (hereinafter Akagi), cited by Applicant(s).

Regarding claim 19, Akagi [e.g. Fig. 3] discloses a resonant wireless power transfer system comprising: a tuned coil [e.g. left N2/2]; at least one stack of switchable submodules [e.g. 12-N and 12-P] connected to the tuned coil by a first current path [e.g. current path of N2/2 and 12-N]; and a DC input [e.g. Vdc] connected to the stack of switchable submodules by a second current path [e.g. from Vdc, right N2/2 and 12-P], wherein the first current path does not include an inverter circuit [e.g. the current path corresponds to the path between left N2/2 to upper terminal of 12-N], and the second current path bypasses the tuned coil [e.g. current from Vdc to 12-P bypasses the left N2/2].

Regarding claim 39, Akagi [e.g. Fig. 3] discloses wherein the resonant wireless power transfer system is configured so that the first current path and the second current path overlap on a same side of the tuned coil [e.g. at node T2-3].

Regarding claim 40, Akagi [e.g. Fig. 3] discloses wherein a third current path that leads from the DC input [e.g. Vdc]  leads to a location of the resonant wireless power transfer system between the tuned coil [e.g. N2/2] and a first switchable submodule [e.g. 11-M] of the at least one stack of the switchable submodules [e.g. 12-N].

Regarding claim 41, Akagi [e.g. Fig. 3] discloses wherein the at least one stack of switchable submodules includes two stacks of switchable submodules [e.g. 12-N and 12-P], and the first and second paths lead to one of the two stacks [e.g. each of the first current path and second current path leads to one of the two stacks, the first current path leads to 12-N and the second current path leads to 12-P].

Claim(s) 30, 38, 42 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2017/0070096; (hereinafter Madawala).

Regarding claim 30, Madawala [e.g. Fig. 1] discloses a method comprising: producing an AC voltage waveform [e.g. input power signal 5] with a multilevel converter [e.g. 2] by controlling a switching state [e.g. ON/OFF] of switchable submodules of the multilevel converter [e.g. 4]; and applying the AC voltage waveform to the compensation network [e.g. 13] of an inductive power transfer primary [e.g. 1] to make power available for inductive power transfer [e.g. at M], wherein the method comprises the multilevel converter operating the switchable submodules at substantially the resonant frequency of the compensation network [e.g. paragraph 110 recites “The operation of the converter 1 may alternatively be viewed as the first switching means 2 selecting frequency components for the input signal. The first switching means 2 has varied the input signal 5 to produce a signal having selected frequency components which is supplied to the second switching means 10. The frequency components of the time varying input signal 5 may resemble more closely those of the desired resonant frequency”].

Regarding claim 38, Madawala [e.g. Fig. 1] discloses wherein the method comprises: operating with the multilevel converter the switchable submodules to produce an AC staircase voltage waveform [e.g. 6]; and applying the AC staircase voltage waveform to the compensation network [e.g. 3].

Regarding claim 42, Madawala [e.g. Fig. 1] discloses wherein: the action of producing the AC voltage waveform is executed without an inverter circuit [e.g. stage 2 is a multi-level stage].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi in view of US Pub. No. 2009/0009006; (hereinafter Jin).

Regarding claim 22, Akagi fails to disclose wherein the resonant wireless power transfer system is configured to have substantially zero DC offset across the tuned coil.
Jin [e.g. Figs. 1 and 7] teaches wherein the resonant wireless power transfer system is configured to have substantially zero DC offset across the tuned coil [e.g. paragraph 0187 recites “the first capacitor CA1 is provided in the input stage of the rectifier circuit 17 in order to cancel such a DC offset”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Akagi by wherein the resonant wireless power transfer system is configured to have substantially zero DC offset across the tuned coil as taught by Jin in order of being able to enable load state detection with high sensitivity and a high dynamic range, paragraph 215.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akagi in view of US Pub. No. 2014/0203659; (hereinafter Madawala).

Regarding claim 23, Akagi fails to disclose wherein the resonant wireless power transfer system comprises an LCL tuned network.
	Madawala [e.g. Fig. 1] teaches wherein the resonant wireless power transfer system comprises an LCL tuned network [e.g. paragraph 079 recites “The primary 1 and the pick-up 2 are separated by an air-gap, and use identical electronic circuitry, comprising a converter, an inductor-capacitor-inductor (LCL) resonant network and a controller”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Akagi by wherein the resonant wireless power transfer system comprises an LCL tuned network as taught by Madawala in order of being able to guarantee zero reactive power or VAR circulation and limit the required VA rating of converters to a minimum for any given power level by the tuned frequency of the LCL network.
 
Claim(s) 34 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madawala in view of US Pub. No. 2011/0198936; (hereinafter Graovac).

Regarding claim 34, Madawala fails to disclose wherein the method comprises: regulating, with the multilevel converter, the voltage of individual switchable submodules of the multilevel converter by controlling the duty cycle of the individual switchable submodules.
Graovac [e.g. Fig. 5] teaches wherein the method comprises: regulating, with the multilevel converter [e.g. Fig. 5], the voltage of individual switchable submodules of the multilevel converter [e.g. C1-C5] by controlling the duty cycle [e.g. S1-S5] of the individual switchable submodules [e.g. paragraph 052 recites “Due to the different duty-cycles of the output voltages V1-V5 that are required during one discharge cycle in order to approximate the desired output voltage, such as a sinusoidal voltage, the charge storage units of the individual converter stages Ci are differently discharged during each discharge cycle.” Paragraph 054 recites “The duty-cycles Di of the individual output voltages Vi are set by the control circuit 20 via the control signals Si (with Si denoting one of the control signals, such as control signals S1-S5, provided by the control circuit 20)”. Paragraph 062 recites “By cyclically changing the duty-cycles of the different output voltages Vi discharging of the individual charge storage units is balanced”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Madawala by wherein the method comprises: regulating, with the multilevel converter, the voltage of individual switchable submodules of the multilevel converter by controlling the duty cycle of the individual switchable submodules as taught by Graovac in order of being able to approximate the desired output voltage, such as a sinusoidal voltage.

Regarding claim 35, Madawala fails to disclose wherein the method comprises: operating, with the multilevel converter, the switchable submodules of the multilevel converter to substantially balance a charge level of the switchable submodules of the multilevel converter.
	Graovac [e.g. Fig. 5] teaches wherein the method comprises: operating, with the multilevel converter, the switchable submodules of the multilevel converter to substantially balance a charge level of the switchable submodules of the multilevel converter [Paragraph 062 recites “By cyclically changing the duty-cycles of the different output voltages Vi discharging of the individual charge storage units is balanced”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Madawala by wherein the method comprises: operating, with the multilevel converter, the switchable submodules of the multilevel converter to substantially balance a charge level of the switchable submodules of the multilevel converter as taught by Graovac in order of being able to balance the charge so that the charging states of the individual storage units do not significantly differ from one another.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madawala in view of US Pub. No. 2014/0362618; (hereinafter Hassan).

Regarding claim 36, Madawala fails to disclose wherein the method comprises: combining, with the multilevel converter, voltage waveforms from at least two submodule stacks to produce the AC voltage waveform applied to the compensation network.
Hassan [e.g. Fig. 1] teaches wherein the method comprises: combining, with the multilevel converter, voltage waveforms from at least two submodule stacks [e.g. 32 at 28 and at 30] to produce the AC voltage waveform [e.g. at output of 28 and 30] applied to the compensation network [e.g. 38; paragraph 049 recites “Each inductor 38 of the first and second limb portions 28,30 helps to limit transient current flow between capacitors 36 of the primary modules 32 of the respective limb portion 28,30 and thereby minimise energy losses”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Madawala by wherein the method comprises: combining, with the multilevel converter, voltage waveforms from at least two submodule stacks to produce the AC voltage waveform applied to the compensation network as taught by Hassan in order of being able to minimize energy losses.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 07.15.2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) with respect to claim 9:
“Not so. Left N2/2 is a coil, but there is no express or inherent disclosure that the
coil is tuned. There is nothing in FIG. 3 of Akagi that indicates that there is an anticipatory disclosure that the coil is tuned. The USPTO does not cite anything in support of such, either.”

	In response, the examiner discloses that inductor N2/2 is tuned. Paragraph 092 recites “The winding number of the primary side winding of the transformer 14 is defined as N1, and the winding number of the secondary side winding is defined as N2. Therefore, on the secondary side, the winding number of the winding between the end terminal T2-1 and the intermediate terminal T2-3, and the winding number of the winding between the intermediate terminal T2-3 and the end terminal T2-2 are both N2/2.” As stated above, the number of turns of the coil is tuned in the circuit. Further, one having ordinary skills in the art would not place a random coil that does not work with the circuit of Fig. 3. The claim does not require any specific type of tuning, therefore, the argument is not persuasive.

	Applicant(s) argue(s) with respect to claim 30:
“Madawala does produce an AC voltage waveform with a multilevel converter, but it is done by controlling a switching state of converter 10. That is, if you took away the submodules from Madawala, and instead used a single DC voltage source, you would still have the AC voltage…. Madawala does not disclose, expressly or inherently, the production of the AC voltage waveform “by controlling a switching state of switchable submodules of the multilevel converter.”

In response the examiner submits that Madawala does disclose “producing an AC voltage waveform [e.g. 5] with a multilevel converter [e.g. 2]”. Madawala, paragraphs 104 – 105 recites “the input power signal 5 becomes modulated, stepped or time-varying. In one embodiment the first switching means provides circling that provides a time varying input signal 5 that comprises a substantially unipolar half sine wave stepped waveform. It should be understood that variations in the module design are possible without changing the effect of the invention. In an embodiment the switches 8 are MOSFETs capable of high frequency switching. In an embodiment the reduced voltage or power level being switched when compared to the maximum input voltage Vlvl,max or power, may allow the use of lower power switches. Still referring to FIG. 2, a full H-bridge converter is shown. This is an embodiment of the inverter stage 10 or second switching means 10. The second switching means takes as an input the time varying input power signal 5 produced by the first switching means 2.” Therefore, the argument is not persuasive and the rejection is maintained.

Applicant(s) argue(s) with respect to claim 38:
“The operation of the switchable submodules produces a DC staircase voltage 5…claim 38 is not anticipated”.
In response, page 11 of the Remarks, Applicant(s) acknowledged “Yes, Madawala does produce an AC voltage waveform with a multilevel converter”. Further, Madawala, paragraph 105 recites “referring to FIG. 2, a full H-bridge converter is shown. This is an embodiment of the inverter stage 10 or second switching means 10. The second switching means takes as an input the time varying input power signal 5 produced by the first switching means 2. The second switching means may comprise one or more switches 9. In an embodiment the switches 9 may be IGBTs. In an embodiment the second switching means may be a full H-bridge. The second switching means modifies the time varying or modulated input power signal 5 to produce a modified input power signal 6. This modification may comprise an inversion of the modulated input power signal 5. In an embodiment this may result in a stepped sinusoidal type waveform 6 as shown in FIGS. 1 and 2”. Therefore, the argument is not persuasive and the rejection is maintained.

Allowable Subject Matter
Claims 26 – 29 are allowed over prior-art.
Claims 20, 21, 24 – 25, 31 – 33, 37 and 43 - 48 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the resonant wireless power transfer system comprises: a compensation network for the coil; a first stack of switchable submodules connected to a first side of the compensation network; and a second stack of switchable submodules connected to a second side of the compensation network, wherein the resonant wireless power transfer system is configured to produce an AC voltage across the compensation network by alternately switching, at substantially the resonant frequency of the compensation network, the switchable submodules of the first stack of switchable submodules and the switchable submodules of the second stack of switchable submodules to produce complementary switching states in the first stack of switchable submodules and the second stack of switchable submodules”.
The primary reason for the indication of the allowability of claim 21 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the resonant wireless power transfer system comprises: a DC inductor in the second current path, wherein the resonant wireless power transfer system is configured to control the current in the second current path, by modulating the switching state of the switchable submodules in the at least one submodule stack, to boost the voltage applied to the switchable submodules of the at least one submodule stack to a voltage that exceeds the voltage of the DC input”.
The primary reason for the indication of the allowability of claim 24 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the resonant wireless power transfer system comprises: a compensation network, for the tuned coil, in the first current path; and at least one DC inductor in the second current path, wherein the DC inductor is connected in parallel with the compensation network and the tuned coil”.
The primary reason for the indication of the allowability of claim 25 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the resonant wireless power transfer system comprises: a single DC input, wherein the resonant wireless power transfer system is configured to extract energy from the single DC input by switching the switchable submodules of the at least one stack to produce a DC voltage, across the switchable submodules of the at least one stack, that exceeds the voltage of a voltage source connected to the single DC input”.
The primary reason for the indication of the allowability of claim 26 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a wireless power transfer primary comprising: a coil; a compensation network for the coil; at least one stack of switchable submodules connected to the compensation network; a single DC source connected to the at least one stack of switchable submodules; and a DC inductor connected in series with the DC source and the at least one stack of switchable submodules, wherein the DC inductor is connected in parallel with the coil and the compensation network”.
The primary reason for the indication of the allowability of claim 31 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method further comprises: extracting with the multilevel converter energy from a single DC source; and applying a DC voltage to the switchable submodules of the multilevel converter while the multilevel converter is applying the AC voltage waveform to the compensation network of the inductive power transfer primary, wherein the DC voltage applied to the switchable submodules exceeds the voltage of the single DC source”.
The primary reason for the indication of the allowability of claim 32 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method comprises: controlling with the multilevel converter the switching state of the switchable submodules to boost a DC voltage applied to the switchable submodules; and  boosting, with the multilevel converter, the DC voltage applied to the switchable submodules concurrently with producing the AC voltage waveform”.
The primary reason for the indication of the allowability of claim 33 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method comprises: controlling, with the multilevel converter, the current through a DC inductor of the multilevel converter by modulating the switching state of switchable submodules within at least one submodule stack; and operating the at least one submodule stack, in combination with the DC inductor, as a boost converter”.
The primary reason for the indication of the allowability of claim 37 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the method comprises: alternating, with the multilevel converter, the switching state of switchable submodules in the at least two submodule stacks, at substantially the resonant frequency of the compensation network, to produce the voltage waveforms, wherein the multilevel converter operates the switchable submodules of a first of the at least two submodule stacks 180º out of phase with the switchable submodules of a second of the at least two submodule stacks”.
The primary reason for the indication of the allowability of claim 43 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising supplying current to the two submodule stacks by a DC power source having a first terminal and a second terminal, the first terminal being a positive or negative terminal and the second terminal being the other of the positive or negative terminal, and a first current path exists between the first terminal to an input of a first submodule stack of the at least two submodule stacks and a second current path exists between the first terminal to an input of a second submodule stack of the at least two submodule stacks, the first current path bypassing the second submodule stack and the second current path bypassing the first submodule stack”.
The primary reason for the indication of the allowability of claim 44 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the at least two submodule stacks include a first submodule stack and a second submodule stack, and wherein the method comprises supplying current to respective inputs of the first submodule stack and the second submodule stack using only passive components.”
The primary reason for the indication of the allowability of claim 45 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the action of combining to produce the AC voltage waveform is executed without a full-bridge converter”.
The primary reason for the indication of the allowability of claim 46 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising storing energy in and discharging energy from a first inductance element and a second inductance element, wherein the discharge of energy from the first inductance element provides energy to a first of the submodule stacks of the at least two submodule stacks and the discharge of energy from the second inductance element provides energy to a second of the submodule stacks of the at least two submodule stacks to charge the submodule stacks to produce the AC voltage”.
The primary reason for the indication of the allowability of claim 48 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the at least two submodule stacks include a first submodule stack and a second submodule stack, and wherein the method comprises supplying current from a DC power source to respective inputs of the first submodule stack and the second submodule stack, wherein the action of supplying current includes passively varying respective amounts of current supplied from the DC power source to the respective input”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838